DETAILED ACTION
	This Office Action, based on application 16/830,469 filed 26 March 2020, is filed in response to applicant’s amendment and remarks filed 2 February 2022.  Claims 1-8, 10-14, 16-19, and 21-23 are currently pending and have been fully considered below.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2 February 2022 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s remarks, submitted 2 February 2022 in response to the Office Action mailed 5 November 2021, have been fully considered below.
Drawings
The Office withdraws the previously issued drawing objections in response to applicant’s submission of new drawings. 
Claim Rejections under 35 U.S.C. § 102/103
	The applicant traverses the prior art rejection alleging cited prior art fails to disclose “the capacity utilization of a given storage block of the plurality of storage blocks comprises the portions of the one or more storage volumes stored by the given storage block and corresponding snapshots of the 

Claim Objections
The following claims are objected to because of the following informalities: 
Claim 1
Claims 10 and 16: Lack of antecedent basis of the term “the portions”; see analogous objection to Claim 1.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 10-14, 16-19, and 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.   Claim 1 (and analogously Claims 10 and 16) was amended to recite “wherein the capacity utilization of a given storage block of the plurality of storage blocks comprises the portions of the one or more storage volumes stored by the given storage block and corresponding snapshots of the portions of the one or more storage volumes stored by the given storage block”.  As presented, the claims specify that capacity utilization comprises the portions and corresponding snapshots, whereas the claims should specify that the given storage block comprises the portions and corresponding snapshots.  As noted in the Advisory Action mailed 25 January 2022, capacity utilization is interpreted as a number or value e.g. 50%.  While a given block may comprise portions of storage volumes and corresponding snapshots, it does not make sense for the capacity utilization {aka some value representing an amount of storage} to comprise the portions or snapshots.  The Office interprets the limitation as a given storage block {to which the capacity utilization is being determined} comprises the portions and corresponding snapshots.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-5, 7, 8, 10, 11, 13, 14, 16-19 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over KOSEKI et al (US PGPub 2018/0011642) in view of FAY et al (US Patent 10,521,151).

With respect to Claims 1, 10, and 16, KOSEKI discloses a method/apparatus/medium, comprising: 
obtaining a capacity utilization of a plurality of storage blocks (¶[0110] – configuration information management table 1300 stores information related to the capacity of an SSD 21; “reserve capacity” 1303 is the size of reserve capacity at a current point in time) each storing at least a portion of one or more storage volumes (Fig 1, SSD 21-1..21-3 store chunks of virtual volume 40); and 
in response to the capacity utilization of the given storage block being above an upper target threshold (¶[0181] – a determination may be made to reduce logical capacity if the “reserve capacity” {capacity utilization} reaches the “minimum reserve capacity” {upper target threshold}; if so, a capacity reduction request may be issued), migrating a volume part of the given storage block from the given storage block to a 10different storage block having a capacity utilization below a lower target threshold, wherein the different storage block is within a same storage pool as the given storage block, and wherein the volume part comprises a subset of a storage volume (¶[0192] – if sufficient remaining capacity exists in a different raid group residing in the same pool where the target RAID group resides, the storage controller reads the data from the migration target chunk to an unused chunk of the different RAID group), 
wherein the method is performed by at least one processing device comprising a processor coupled to a memory (Fig 1, Storage Unit 1 comprises Storage Controller 10 and SSDs 21). 
KOSEKI may not explicitly disclose wherein the capacity utilization of a given storage block of the plurality of storage blocks comprises the portions of the one or more storage volumes stored by the given storage block and corresponding snapshots of the portions of the one or more storage volumes stored by the given storage block.
However, FAY discloses wherein the capacity utilization of a given storage block of the plurality of storage blocks comprises the portions of the one or more storage volumes stored by the given storage block and corresponding snapshots of the portions of the one or more storage volumes stored by the given storage block (Abstract – a total capacity utilization may be determined for an amount of data that is associated with a user-visible entity and the amount of data associated with all snapshots of the user-visible entity; Col 40, Lines 5-25).
KOSEKI and FAY are analogous art because they are from the same field of endeavor of storage systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of KOSEKI and FAY before him or her, to modify the capacity utilization determination of KOSEKI to include snapshot data as taught by FAY.  A motivation for doing so would have been to determine effective space utilization in a storage system that periodically takes snapshots of data for data reliability purposes (Abstract).  Therefore, it would have been obvious to combine KOSEKI and FAY to obtain the invention as specified in the instant claims.

With respect to Claims 2, 21, and 23, the combination of KOSEKI and FAY disclose the method/apparatus/medium of each respective parent claim.
(¶[0191] – if there is no sufficient remaining capacity in the different RAID groups, the storage controller prompts the user to add capacity to the pool by notifying the need to add a new RAID group to the pool).  

With respect to Claims 3 and 22, the combination of KOSEKI and FAY disclose the method/apparatus of each respective parent claim.
KOSEKI further discloses wherein the given storage block has a highest capacity utilization 20among a plurality of storage blocks (¶[0181] – a determination may be made to reduce logical capacity if the “reserve capacity” {capacity utilization} reaches the “minimum reserve capacity” {upper target threshold}; if so, a capacity reduction request may be issued; an SSD that issues a capacity reduction requests has the highest capacity utilization).  

With respect to Claim 4, the combination of KOSEKI and FAY disclose the method of claim 1.
KOSEKI further discloses wherein the different storage block below the lower target threshold has a highest capacity utilization that is below the lower target threshold (¶[0110] – configuration information management table 1300 stores information related to the capacity of an SSD 21; “reserve capacity” 1303 is the size of reserve capacity at a current point in time; ¶[0192] – if sufficient remaining capacity exists in a different raid group residing in the same pool where the target RAID group resides, the storage controller reads the data from the migration target chunk to an unused chunk of the different RAID group; if a different RAID group is determined, then it has a ‘highest capacity utilization’).  

With respect to Claims 255, 11, and 17, the combination of KOSEKI and FAY disclose the method/apparatus/medium of each respective parent claim.
(¶[0181] – a determination may be made to reduce logical capacity if the “reserve capacity” {capacity utilization} reaches the “minimum reserve capacity” {upper target threshold}; if so, a capacity reduction request may be issued {analogous to (i)}).  

With respect to Claims 57, 13, and 18, the combination of KOSEKI and FAY disclose the method/apparatus/medium of each respective parent claim.
KOSEKI further discloses wherein the second threshold is set to: a first value when a number of blocks in a storage system comprising the plurality of storage blocks is below a third threshold, a second value when the number of blocks is above a fourth threshold, and a third value based on a linear expression when the number of blocks is between the third and fourth thresholds (¶[0181] – a determination may be made to reduce logical capacity if the “reserve capacity” {capacity utilization} reaches the “minimum reserve capacity” {upper target threshold}; if so, a capacity reduction request may be issued {analogous to (i) of the parent claim}; while the instant claim further limits migration in response to (iii), the claim is still met by prior art as prior art teaches migration performed in response to ‘one or more’ of the conditions).   

With respect to Claims 108, 14, and 19, the combination of KOSEKI and FAY disclose the method/apparatus/medium of each respective parent claim.
(¶[0193] – after migration, the storage area used by the migration target chunk is released by the controller).  

Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over KOSEKI in view of FAY and TETREAULT (US Patent 9,773,026).

With respect to Claims 6 and 12, the combination of KOSEKI and FAY disclose the method/apparatus of each respective parent claim.  
KOSEKI further discloses wherein the second storage block has a highest capacity utilization among the plurality of storage blocks below the lower target threshold (¶[0110] – configuration information management table 1300 stores information related to the capacity of an SSD 21; “reserve capacity” 1303 is the size of reserve capacity at a current point in time; ¶[0192] – if sufficient remaining capacity exists in a different raid group residing in the same pool where the target RAID group resides, the storage controller reads the data from the migration target chunk to an unused chunk of the different RAID group; if a different RAID group is determined, then it has a ‘highest capacity utilization’). 
KOSEKI and FAY may not explicitly disclose wherein the first storage block has a lowest capacity utilization among the plurality of storage blocks.
However, TETREAULT discloses wherein the first storage block has a lowest capacity utilization among the plurality of storage blocks (Col 24, Lines 55-59 – least utilized data storage systems may be identified and have their data migrated to another storage system).
KOSEKI, FAY, and TETREAULT are analogous art because they are from the same field of endeavor of storage systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of KOSEKI, FAY, and TETREAULT (Col 24, Lines 60-61).  Therefore, it would have been obvious to combine KOSEKI, FAY, and TETREAULT to obtain the invention as specified in the instant claims.



(The rest of this page is intentionally left blank)


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure provide for similar teachings of migrating data in response to evaluating capacity utilization of storage units.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T LOONAN whose telephone number is (571)272-6994. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.T.L/Examiner, Art Unit 2137
/Arpan P. Savla/Supervisory Patent Examiner, Art Unit 2137